 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE REGENTS OF THE UNIVERSITY                    Case No.: 17-cv-01394-CAB-NLS
     OF CALIFORNIA; and BECTON,
12
     DICKINSON and COMPANY;                           ORDER GRANTING JOINT
13   SIRIGEN, INC.; and SIRIGEN II                    MOTION FOR DISMISSAL AND
     LIMITED,                                         DIRECTING THE CLERK TO
14
                                       Plaintiffs,    CLOSE THE CASE
15
     v.                                               [Doc. No. 424.]
16
     AFFYMETRIX, INC.; and LIFE
17
     TECHNOLOGIES CORP.,
18                                   Defendants.
19
20         On April 5, 2019, the parties filed a joint motion to dismiss the entire action without
21   prejudice pursuant to Federal Rule of Civil Procedure 41(a). {Doc. No. 424.] In the joint
22   motion, the parties specifically move the Court for dismissal of the entire action as follows:
23         1.     Plaintiffs’ claims are dismissed without prejudice in their entirety.
24
           2.     Defendants’ counterclaims are dismissed without prejudice in their
25                entirety.
26
           3.     Each of the parties shall bear its own costs, expenses, and attorneys’
27                fees.
28

                                                1
                                                                                17-cv-01394-CAB-NLS
 1           4.    Each of the parties expressly waives any right to appeal the dismissal
                   of this action.
 2
 3   (Id.)
 4           The Court, for good cause shown, grants the joint motion and dismisses Plaintiffs’
 5   claims and Defendants’ counterclaims without prejudice, with each party to bear its own
 6   costs, expenses, and attorneys’ fees. The Clerk is directed to close the case.
 7           It is SO ORDERED.
 8   Dated: April 9, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                               17-cv-01394-CAB-NLS
